Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces First Quarter 2012 Financial and Operating Results Q1 2012 Production Up 22% YoY and 14% Over Q4 2011 to a Record 7.348 MMBOE (80,747 BOE/d); Exceeds Upper End of Guidance by 150,000 BOE Q1 2012 Net Income Available to Common Shareholders of $98.2 Million or $0.83 per Diluted Share and Adjusted Net Income of $122.0 Million or $1.03 per Diluted Share Q1 2012 Discretionary Cash Flow Totals a Record $351.9 Million Raising Mid-Point of 2012 Guidance Post Trust Offering to 29.6 MMBOE (80,874 BOE/d) on $1.8 Billion Capital Budget Company Reports Continuing Success in Williston Basin Bakken, Permian Basin Wolfcamp and DJ Basin Niobrara DENVER – April 25, 2012 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the first quarter of 2012 totaled a record 7.348 million barrels of oil equivalent (MMBOE), of which 85% were crude oil/natural gas liquids.This first quarter 2012 production total is a new record daily average production rate of 80,747 barrels of oil equivalent (BOE).The first quarter average daily production rate of 80,747 BOE represented a 22% increase over the first quarter 2011 average daily rate and a 14% increase over the 70,685 BOE per day in the fourth quarter of 2011. Despite the conveyance of approximately 4,500 BOE per day of production from Whiting Petroleum Corporation to Whiting USA Trust II (“Trust II”), we are raising our production guidance for 2012.For 2012, we project a range of 29.0 MMBOE to 30.2 MMBOE or 79,235 BOE per day to 82,515 BOE per day, which equates to a 17% to 22% increase over the 24.8 MMBOE produced in 2011.This compares to our prior guidance of 28.30 MMBOE to 29.70 MMBOE or 77,300 BOE per day to 81,100 BOE per day, which included Trust II volumes.We believe that strong drilling results and the solid performance of our two EOR projects will offset the production conveyed to Trust II. In the second quarter of 2012, we project production of 7.0 MMBOE to 7.4 MMBOE or 76,925 BOE per day to 81,320 BOE per day.This compares to first quarter production of 7.348 MMBOE or 80,747 BOE per day, which included the approximate 4,500 BOE per day associated with Trust II.These volumes are excluded from our revised second quarter and full-year 2012 production guidance. Operating and Financial Results The following table summarizes the first quarter operating and financial results for 2012 and 2011: Three Months Ended March 31, Change Production (MBOE/d) 22% Discretionary Cash Flow-MM$ (1) $ $ 24% Total Revenues-MM$ $ $ 30% Net Income Available to Shareholders-MM$ $ $ 414% Per Basic Share $ $ 425% Per Diluted Share $ $ 419% Adjusted Net Income Available to Common Shareholders-MM$ (2) $ $ 22% Per Basic Share $ $ 22% Per Diluted Share $ $ 23% A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. A reconciliation of adjusted net income available to common shareholders to net income available to common shareholders is included later in this news release. James J. Volker, Whiting’s Chairman and CEO, commented, “We are off to a great start in 2012 with our first quarter production up 14% over the fourth quarter of 2011 as we transition into development mode in the western Williston Basin areas of Pronghorn, Lewis & Clark, Hidden Bench and Tarpon.We are also gaining momentum in our emerging plays.This is evidenced by recent drilling results at our Big Tex and Redtail prospects.At our Big Tex prospect in the Delaware Basin of Texas, our first horizontal well in the Wolfcamp formation, the Big Tex North 301H, recently tested at a 24-hour initial production rate of 440 BOE per day and continues to produce at a rate of over 400 BOE per day.We also completed a vertical Wolfcamp test that produced at an initial rate of 232 BOE per day.At our Redtail prospect in the Denver Julesburg Basin of Colorado, we completed two horizontal Niobrara wells, the Wildhorse 16-42H and the Wolf 35-2623H, that had initial production rates of 430 BOE per day and 426 BOE per day.The science that we did in these areas in 2011 is paying off in 2012.” 2 Mr. Volker added, “We plan to step up our drilling activity at Big Tex and Redtail as well as the Bakken and Three Forks in the Williston Basin of North Dakota and Montana.In the Williston Basin, we currently plan to increase to a total of 24 rigs by September 2012.” 2012 Capital Budget We have increased our 2012 capital budget to $1,800 million from $1,600 million.Our revised 2012 capital budget is currently allocated among our major development areas as indicated in the table below: 2012 CAPEX (MM) Gross Wells Net Wells % of Total Northern Rockies $ 47 % EOR NA NA 10 % Permian 97 19 19 6 % Central Rockies 85 20 16 5 % Non-Operated - - 7 % Land - - 9 % Exploration Expense (1) 56 - - 3 % Facilities - - 13
